DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding ii in claim 1, “a differential capacity of the product gas components” is taken to mean the differential capacity of every one of the product gas components except for trace impurities, rather than a single given product gas component from a product gas component mixture.  
Claim Objections
Claims 11, 14 and 15 are objected to because of the following informalities:  In line 2 of claim 11, “recover” should be changed to “recovery.”  It appears that claims 14 and 15 should depend from claim 12 rather than claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the words “preferably” and “typically” make it unclear as to whether the following subject matter is being positively recited.
Claims 6 and 7 each recite the limitation "the successive countercurrent depressurization steps" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 does not refer to any one of  “successive” or “countercurrent” or “depressurization.”
Claims 8 and 9 each recite the limitation "the number of adsorbent beds simultaneously processing feed gas" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites the limitation "the synthesis gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 may be changed to depend from claim 10 to overcome this rejection.
Claim 14 recites the limitation "the tail gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the flash gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 8-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gittleman et al. (2005/0098034 A1).
Gittleman et al. ‘034 teach a cyclic pressure swing adsorption process comprising contacting a multicomponent feed gas at elevated pressure with an adsorbent bed to obtain a multicomponent product gas with high recovery of the product gas components.  The feed gas can be a reformate synthesis gas containing hydrogen and carbon monoxide along with carbon dioxide and moisture, which are removed by the adsorbent (paragraph 78).  The adsorbent unit includes nine adsorbent beds that are subjected to process steps including adsorption, three or four countercurrent pressure equalization steps at decreasing pressure, a blowdown step, a purge step using a portion of product gas to regenerate the adsorbent (paragraph 45), three or four pressure equalization steps at increasing pressure, an da repressurization step.  Each adsorbent bed can comprise two layers comprising activated alumina (paragraph 39, which satisfies (i) and (ii) of claim 1 (see table 4 of the instant application), and at least three adsorbent beds may be simultaneously undergoing an adsorption step (figure 4).  A reformate gas will inherently also contain methane that has not been converted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittleman et al. ‘034 in view of applicant’s admitted prior art.
Gittleman et al. ‘034 disclose all of the limitations of the claims except that the product gas contains preferred amounts of water and carbon dioxide, and that 5 equalization depressurization steps are used.  It is submitted that the level of gas purification is dependent on amount of feed gas contamination and one skilled in the art would also know to adjust process parameters such as adsorbent bed volume to achieve a desired product purity.  Regarding the number of equalization steps, applicant’s admitted prior art (see page 18 of the instant specification) discloses that increasing the number of bed-to-bed equalizations is known in the field to improve recovery.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittleman et al. ‘034 in view of Lau et al. (2018/0264432 A1).
Gittleman et al. ‘034 disclose all of the limitations of the claim except that the feed gas is a natural gas containing methane, nitrogen, carbon dioxide and water.  Lau et al. ‘432 disclose an alkali-promoted alumina adsorbent for removing low levels of carbon dioxide from a feed gas such as synthesis gas or natural gas in a pressure swing adsorption arrangement (see abstract, paragraphs 1, 14-20).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Gittleman et al. ‘034 by using it to purify a natural gas in order to provide an adsorbent that is known to be improved for removing low levels of carbon dioxide from a feed stream also containing water.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gittleman et al. ‘034 in view of Russel et al. (2019/0224612 A1).
Gittleman et al. ‘034 disclose all of the limitations of the claims except that the purge gas is provided from a H2PSA or membrane unit.  Russel et al. ‘612 disclose a pressure swing adsorption (PSA) process for purifying a reformate product, wherein the PSA device (114) is purged using an external purge gas from a membrane separator (118) (see figures 1, 2, paragraphs 4, 13).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Gittleman et al. ‘034 by using an external purge gas from a membrane separator in order to provide a purge gas source that would have been vented and that does not use valuable product gas.
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLean et al. (4,752,311).
Gittleman et al. ‘034 disclose all of the limitations of the claims except that the purge gas is flash gas or crude hydrogen gas from a cryogenic separation unit.  MacLean et al. ‘311 disclose an argon recovery process with a PSA unit (6) that is purged using flash gas from a cryogenic distillation column (12) (see figure 2, col. 5, lines 18-22, col. 6, line 47 to col. 7, line 7).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of Gittleman et al. ‘034 by using an external purge gas from a cryogenic separator in order to provide a purge gas source that would have been vented and that does not use valuable product gas.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas purification arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl